Name: Commission Regulation (EEC) No 361/88 of 8 February 1988 amending Regulation (EEC) No 3154/85 laying down detailed rules for the administrative application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 2. 88 Official Journal of the European Communities No L 35/15 COMMISSION REGULATION (EEC) No 361/88 of 8 February 1988 amending Regulation (EEC) No 3154/85 laying down detailed rules for the administrative application ol monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 Paragraph 3 is hereby added to Article 21 of Regulation (EEC) No 3154/85. '3 . No monetary compensatory amount shall be applicable on operations pertaining to the distribution of foodstuffs form intervention stocks under Regula ­ tion (EEC) No 3730/87 Q. Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas as Article 21 of Commission Regulation (EEC) No 3154/85 (3), as last amended by Regulation (EEC) No 2331 /87 (4) at present stands monetary compensatory amounts are applicable in respect of operations pertaining to the free distribution of foodstuffs from intervention stocks under Council Regulation (EEC) No 3730/87 0 ; whereas in view of the purpose of these operations this is undesirable and should be discontinued ; 0 OJ No L 352, 15 . 12. 1987, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6. (2) . OJ No L 182, 3 . 7. 1987, p . 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 9. ( ¦) OJ No L 210, 1 . 8 . 1987, p. 58 . Is) OJ No L 352, 15. 12. 1987, p. 1 .